Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 21, 2013

                                            No. 04-13-00425-CV

                                      IN RE Anthony C. AGUILAR

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On July 8, 2013, relator Anthony C. Aguilar, filed a petition for a writ of mandamus. The
court has considered relator’s petition and the response of the real party in interest and has
determined that relator is entitled to the relief requested in part. Accordingly, the petition for writ
of mandamus is CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Tom Rickhoff is ORDERED to vacate the portion of the orders of
disqualification in Cause Nos. 2012-PC-2800 and 2012-PC-2802 disqualifying Aguilar from
representing himself. The writ will issue only if we are notified that Judge Rickhoff has not done
as directed within ten days of the date of this order.

        It is so ORDERED on August 21, 2013.


                                                                      _____________________________
                                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2013.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. 2012PC2800 and 2012PC2802, styled In re Estate of Ramiro Aguilar, Jr.,
Deceased and In re Estate of Alvilda Mae Aguilar, Deceased, respectively, pending in the Probate Court No. 2, Bexar
County, Texas, the Honorable Tom Rickhoff presiding.